                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


      FOODONICS INTERNATIONAL, INC., )
      a Florida corporation,
                                         )
              Plaintiff,
                                         )
      v.                                              Case No. 3:17-cv-1054-J-32JRK
                                         )
      DINA KLEMPF SROCHI, as Trustee
      of the LAURA JEAN KLEMPF           )
      REVOCABLE TRUST, a Georgia trust,
                                         )
              Defendant.
      __________________________________ )

      DINA KLEMPF SROCHI, as Trustee       )
      of the LAURA JEAN KLEMPF
      REVOCABLE TRUST, a Florida trust,    )
      and DENNIS L. BLACKBURN, as
      Assistant Trustee of the JEAN KLEMPF )
      TRUST,
                                           )
              Counterclaim Plaintiffs,
                                           )
      v.
                                           )
      FOODONICS INTERNATIONAL, INC.,
      a Florida corporation, and KEVIN     )
      JACQUES KLEMPF,
                                           )
              Counterclaim Defendants.

    NOTICE OF COMPLIANCE WITH SPECIAL MASTER ORDER REC. DOC. 198
     FOR NON-PARTIES CAL-MAINE FOODS, INC.’S AND DOLPH BAKER’S

         Pursuant to the Special Master Order on Motion to Compel Cal-Maine Parties, dated

November 29, 2019, Rec. Doc. 198, Mark A. Cunningham, counsel for Cal-Maine Foods, Inc.

and Dolph Baker, hereby submits this Notice of Compliance with Paragraph 1 of the Order



{N3939931.1}                                 1
which required Cal-Maine and Mr. Baker to provide to the Trust “the information described in

paragraphs 2 and 3 of the Requested Cal-Maine/Baker Material.” On December 20, 2019, Cal-

Maine and Mr. Baker complied with Paragraph 1 of the Special Master’s Order by providing

declarations by Mr. Baker and the System and Security Administrator for Call-Maine and certain

text messages recovered from Mr. Baker’s handheld device via email to all counsel of record.

                                                     Respectfully submitted,



                                                     /s/ Mark A. Cunningham
                                                     MARK A. CUNNINGHAM (La. Bar Roll
                                                     No. 24063) (admitted pro hac vice)
                                                     Jones Walker LLP
                                                     201 St. Charles Avenue
                                                     New Orleans, Louisiana 70170-5100
                                                     Telephone: (504) 582-8536
                                                     Facsimile: (504) 589-8536
                                                     mcunningham@joneswalker.com

                                                     and

                                                     /s/ Edward R. Shohat
                                                     EDWARD R. SHOHAT
                                                     Jones Walker LLP
                                                     201 S. Biscayne Boulevard, Suite 2600
                                                     Miami, Florida 33131
                                                     Telephone: (305) 679-5700
                                                     Facsimile: (305) 679-5710
                                                     eshohat@joneswalker.com

                                                     Attorneys for Nonparties
                                                     Cal-Maine Foods, Inc. and Dolph Baker


                                CERTIFICATE OF SERVICE

         I hereby certify and declare under penalty of perjury that on December 20, 2019, I

electronically filed the foregoing document using the CM/ECF system which will send

notification of such filing to all counsel of record registered in the CM/ECF system.


                                                     /s/ Mark A. Cunningham


{N3939931.1}                                    2
